Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
Claims 21-40 are currently pending and directed toward SYSTEMS AND METHODS FOR CRYPTOGRAPHIC AUTHENTICATION OF CONTACTLESS CARDS.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 was filed after the mailing date of the Notice of Allowance and Fees Due (PTOL-85) on 12/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 21-40 are allowed.
As was stated in the Notice of Allowance and Fees Due (PTOL-85) on 04/27/2022, and repeated in instant Office action of reasons for allowance in view of Applicant's remarks in the response filed on March 11, 2022:
Applicant's arguments regarding the amendment submitted on February 24, 2022 have been considered and are persuasive. Claims 21-40 were DP rejected over US Patent No 10,685,350, during Examiner interview Examiner suggested to file TD to overcome outstanding rejections, and applicant filed a terminal disclaimer to overcome DP over of US Patent No 10,685,350. Therefore, all the previous pending rejections are withdrawn and the record is clear.
Further in IDS filed 07/19/2022 Applicant provided SUPPLEMENTARY EUROPEAN SEARCH REPORT from 06/28/2022. Examiner remarks in regards of findings in this document are provided below to keep the record complete and clear:
Priority and filing date (page 1). Examiner put on record priority as filed for parent application 16/590,429 (see PFOA page 3, 12/16/2019).
Amendments. The current application was not entered through national stage, therefore Article 123(2) EPC does not apply. Specifically claims as originally filed are considered as part of Specification. Also the statement that “The diversified key, however, is different from the private or public FIDO key. The diversified key is a session key that is used to generate the cryptogram. Its purpose is completely different than that of the FIDO key pair. The diversified key is also not used to generate the FIDO key pair” contradicts the state of the art before the effective filing date. For example, see Dirk Balfanz (FIDO TechNotes: Channel Binding and FIDO, fidoalliance.com, MAY 23, 2016, 3 pages): “Enforce the channel-binding in FIDO assertions. This is an optional part of the FIDO specification, and depends on the capabilities of the client (does it support Channel ID? Other forms of channel binding?, etc.), as well as the requirements of the client (do they need to intercept TLS traffic before it leaves the client premises?). FIDO relying parties – presumably after consulting with their clients – can choose from a range of options here, including only allowing clients that support channel binding (and enforcing it), ignoring channel-binding information altogether, or something in between (like treating separate user accounts differently).” (Balfanz, page 2). The cited reference in EUROPEAN SEARCH REPORT “Smart Card Alliance: "Smart Card Technology and the FIDO Protocols", White paper, 1 April 2016 (2016-04-01), pages 1-19, XP055540200,” was marked with “X”, which means particularly relevant if taken alone, however the limitation “contactless permits the use of a Fast Identity Online (FIDO) private key” was shown as not being anticipated. So The cited reference should be marked at most as “Y” - particularly relevant if combined with another document of the same category. The exact limitation as claimed in claim 1: “receive a transaction verification from the contactless card after entry of the contactless card into the communication field, wherein the transaction verification permits use of the FIDO private key;” which is more specific than provided in REPORT.
Therefore all provided by Applicant and cited by Examiner references fail to anticipate or make obvious all the limitations of claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492